                 Case 2:20-cv-00006-APG-BNW Document 22 Filed 05/14/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


WELLS FARGO BANK, NATIONAL
ASSOCIATION,                                           JUDGMENT
                                                       DEFAULT   IN A CIVIL CASE
                                                               JUDGMENT
                Plaintiff,
     v.                                                Case Number: 2:20-cv-00006-APG-BNW
LINDA SMITH, an individual; ROSE STOUT
SMITH, an individual; and SEAN SMITH, as
Executor of the Estate of Jeffrey P. Smith,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is hereby entered in favor of Plaintiff against Defendants Linda Smith and Rose Stout Smith. IT
IS FURTHER ORDERED that The beneficiary of the IRA of decedent Jeffrey P. Smith is Sean Smith as
executor of the estate of Jeffrey P. Smith. I award Wells Fargo $23,528.70 in fees and costs, payable from the
IRA. Wells Fargo shall pay the balance of the IRA to Sean Smith as executor of the estate of Jeffrey P. Smith.
I dismiss all other claims as moot. I enjoin defendants Linda and Rose Smith from bringing any future lawsuit
or claim against Wells Fargo relating to the IRA.




         5/14/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
